Fourth Court of Appeals
                               San Antonio, Texas
                                    February 22, 2021

                                  No. 04-20-00393-CV

  SEGUNDO NAVARRO DRILLING, LTD., Lewis Petro Properties, Inc. and BP America
                        Production Company,
                             Appellants

                                            v.

                            JUAN SALINAS RANCH, LTD.,
                                     Appellee

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2013CV7000614D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER

       The Appellee's Motion for Extension of Time to File Brief is hereby GRANTED. The
appellee's brief is due on or before March 8, 2021.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court